DETAILED ACTION
Claims 2-21 are pending.  Claim 1 is cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 2-16 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites ‘estimate, using the plurality of metrics, whether the distribution of clouds is to change within a pre-determined period of time’ and then ‘generate, based on an estimation, settings’ and it is not clear if the estimation refers to the previously recited estimate.  Claim 21 recites similar language and is therefore also unclear.
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 10-12, 15, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. U.S. Patent Publication No. 20130258068 (hereinafter Schmidt) in view of Brown et al. U.S. Patent Publication No. 20110164304 (hereinafter Brown).
Regarding claim 2, Schmidt teaches an apparatus [0019, Fig. 1 — a solar plant 100 that includes an exemplary prediction system 102] comprising: 
one or more cameras to capture one or more images of a sky [0021, Fig. 1 — the prediction system 102 may include one or more sky imagers 114 (camera)]; and 
a processing device, communicatively coupled to the camera [0021, Fig. 1 —  image processor 118 may be configured to process the one or more images of the sky captured by the sky imager 114… computing system 119 may include a cloud characterizer 120, an irradiance predictor 122, and a power calculator 124], the processing device to: 
process the one or more images of the sky to obtain a radiance map of a region of the sky, wherein the radiance map comprises information about radiance associated with the region of the sky [0035 — images captured by the sky imager 114 may be transmitted to the image processor 118. In accordance with aspects of the present disclosure, the image processor 118 may be configured to determine image information corresponding to each pixel in the captured image. For example, the image processor 118 may determine image information, such as, but not limited to, pixel values such as intensity, saturation, and hue information for each pixel in the image (radiance map)]; 
determine, using the radiance map, a plurality of metrics characterizing a distribution of clouds in the sky [0037 — the cloud characterizer 120 may be configured to determine cloud positions by comparing the pixel intensity values for various pixels. For example, if the cloud characterizer 120 determines that a number of neighboring pixels have substantially similar intensity values and that the intensity values are above a determined threshold value, the cloud characterizer 120 may be configured to categorize this cluster of pixels to be representative of a cloud. Subsequently, based on the number of pixels present in the cluster of pixels, the cloud characterizer 120 may be configured to determine the cloud size and/or the cloud position at a particular time. Moreover, the cloud characterizer 120 may be configured to determine the cloud velocity and/or the direction of movement of the cloud]; 
estimate, using the plurality of metrics, whether the distribution of clouds is to change within a pre-determined period of time [0021 — prediction system 102 may include an image processor 118 that is operatively coupled to the sky imager 114. The image processor 118 may be configured to process the one or more images of the sky captured by the sky imager 114 and the image sensor 117, in particular. The prediction system 102, in one example, may also include a computing system 119 configured to detect cloud movement; 0037-0038 — the velocity, the direction of movement, and the cloud size may be communicated to the irradiance predictor 122. In one embodiment, the irradiance predictor 122 may be configured to predict/estimate the time taken by the cloud 112 to occlude the solar panels 101 and/or the time taken by the cloud 112 to pass over the solar panels 101; 0018, 0033 — a prediction horizon]; and 
generate, based on an estimation, settings for one or more control systems [0041 , Fig. 6 — capturing images of the sky, calculating cloud characteristics using the sky images, predicting irradiance, calculating power output of one or more solar panels in the solar plant, and controlling operation of the solar plant based on the calculated power output of the solar panels; 0046-0048, Fig. 6 — at step 606, irradiance may be predicted based on the determined cloud characteristics. For instance, the irradiance predictor 122 may be configured to predict the amount of irradiance one or more solar panels 101 may receive when one or more clouds 112 are positioned between the sun 110 and the solar panels 101. To this end, the irradiance predictor 122 is configured to utilize information such as type of cloud, cloud height, velocity, movement direction, size, and so on…  at step 608, a power output of the solar panels 101 may be determined Particularly, the electric power output may be determined based on the predicted irradiance…. at step 610, operation of the solar plant 100 may be controlled based on the computed power output….  If it is determined that the total power output of the solar plant 100 is lower than a threshold value determined by the plant controller 106, the plant controller 106 may be configured energize an auxiliary power source and/or increase/decrease the power of an energized auxiliary source]. 
But Schmidt fails to clearly specify generating, based on an estimation, settings for one or more environmental control systems (ECS) of a building, the one or more environmental control systems comprising at least one of an automated fenestration system (AFS), an electric lighting system (ELS), or a heating, ventilation, and air conditioning (HVAC) system.
However, Brown teaches generating, based on an estimation [0008 —  exterior sky condition may be determined, for example, by separately detecting four exterior light illuminance levels from four corresponding distinct directions, computing differentials between the four exterior light illuminance levels, and using logic to produce an estimate of the exterior sky condition], settings for one or more environmental control systems (ECS) of a building [0021 — Shade hardware and its controller 108 can be a standalone shade and controller or a larger building automation and control system], the one or more environmental control systems comprising at least one of an automated fenestration system (AFS) [0029, Fig. 3 — current data 302 from one or more exterior sensors are used in step 304 to determine whether there is direct sun or overcast conditions. This step will be described in further detail below in relation to FIG. 4. It is desirable to prevent excessive shade movement during partly cloudy conditions. Accordingly, a delay is built into the logic when switching between clear and overcast operation. Results from the direct sun check 304 are recorded. Step 306 checks if there has been direct sun anytime within a preset period of time. If so, the shade is operated for a clear condition in step 308 by setting the maximum allowed opening by the shade schedule 314. If it has been longer than the preset cloudy delay since skies were recorded as being clear then step 310 operates the shade for cloudy conditions in which the maximum allowed shade opening is 100%; 0043 —  the shade system 108 is a motorized shade with a motor and a microcontroller to drive the motor. A more complex shade system could include multiple shades], an electric lighting system (ELS) [0043 —  the shade system 108 is a motorized shade with a motor and a microcontroller to drive the motor. A more complex shade system could include multiple shades, keypads, and related hardware interconnected and managed by one or more central processors. These more complex systems may also be controlling electric lighting systems], or a heating, ventilation, and air conditioning (HVAC) system [0045 — The system may also interface with HVAC controls to determine when the building is in heating mode.].
Schmidt and Brown are analogous art.  They relate to sky condition based control systems, particularly involving clouds and light levels.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known environmental control system of Brown for the known plant controller of Schmidt for the predictable result of a sky based predictive environmental control system that utilizes images.  Furthermore, it would be obvious to one of ordinary skill in the art to apply the predictive sky based control of Schmidt to the environmental control system of Brown in order to provide an HVAC system a period to adjust ahead of predicted external sky/solar environmental changes thus improving its operational performance.  
Regarding claim 3, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.  
Further, Schmidt teaches that the one or more images of the sky comprise a first set of images of the sky at a first instance of time and a second set of images of the sky at a second instance of time, and wherein the plurality of metrics comprises speed and direction of a cloud motion at each of a plurality of cloud locations [0044-0045 — The pixel information may include information related to clusters of pixels having substantially similar pixel intensities, pixel color information, and/or movement of such pixel clusters between consecutive images. In one embodiment, the cloud characterizer 120 may be configured to determine the cloud size, position, transmissivity, velocity, and direction of movement based on this pixel information. For example, if the pixel cluster moves by 10 pixels to the right between two consecutive images captured at five-second intervals… one or more clouds].
Regarding claim 10, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.  
Further, Schmidt teaches that the pre-determined period of time is associated with a time-lag of the control system [0004 — A large prediction horizon is a desirable feature of a prediction system as that allows corrective actions to be initiated as early as possible. Prediction time refers to the amount of time in which a prediction system is able to determine an occlusion event (i.e., when a cloud cover shades the solar panels) before the event occurs; 0051 — the stereographic lens in the exemplary prediction systems facilitates a larger prediction horizon and faster computation of the cloud characteristics. Additionally, these systems allow faster prediction of irradiance, thus allowing the solar plant to implement plant control with minimum or no delays (time lag).]
Further, Brown teaches that a control system is one or more ECS of the building [0021 — Shade hardware and its controller 108 can be a standalone shade and controller or a larger building automation and control system; 0043-0045 —  the shade system 108 is a motorized shade with a motor and a microcontroller to drive the motor. A more complex shade system could include multiple shades, keypads, and related hardware interconnected and managed by one or more central processors. These more complex systems may also be controlling electric lighting systems…  The system may also interface with HVAC controls to determine when the building is in heating mode].
Regarding claim 11, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.  
Further, Schmidt teaches that the processing device is further to predict that a sun's occlusion within the pre-determined period of time is above a pre-set threshold value [0038 — based on cloud properties such as thickness, height, transmissivity, and cloud type, the irradiance predictor 122 may be configured to estimate a drop in irradiance if the cloud 112 were to occlude the solar panels 101. In addition, the irradiance predictor 122 may be configured to estimate the duration for which the irradiance levels may drop below a threshold level — at other times irradiance is above a pre-set threshold value], and 
Further, Brown teaches that the settings for the one or more ECS of the building comprises a setting for the AFS to keep shading systems open [0029, Fig. 3 — If it has been longer than the preset cloudy delay since skies were recorded as being clear then step 310 operates the shade for cloudy conditions in which the maximum allowed shade opening is 100%].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve natural lighting in a building under cloudy conditions, as suggested by Brown [0029].
Regarding claim 12, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.  
Further, Brown teaches that a shading systems of the AFS comprise electrochromic glass, and wherein the setting for the AFS to keep the shading systems open comprises a setting that decreases a state of tint of the electrochromic glass [0007 — the adjustable window covering may be any of various other coverings, including for example blinds, a variable emissivity coating or electrochromic glass — note that electrochromic glass modulates light transmission by changing the shade of tint and that decreasing a shade of tint transmits more light, i.e. the shade opens; 0029, Fig. 3 — If it has been longer than the preset cloudy delay since skies were recorded as being clear then step 310 operates the shade for cloudy conditions in which the maximum allowed shade opening is 100%].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve natural lighting in a building under cloudy conditions, as suggested by Brown [0029] using electrochromic glass that has the advantage of requiring no mechanical adjustments that may require maintenance or be prone to obstruction.
Regarding claim 15, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.  
Further, Schmidt teaches that one or more images comprise a first set of images and a second set of images, the second set of images being captured after a pre-determined time has elapses since the first set of images was captured [0044-0045 — two consecutive images captured at five-second intervals… The pixel information may include information related to clusters of pixels having substantially similar pixel intensities, pixel color information, and/or movement of such pixel clusters between consecutive images].
Regarding claim 17, Schmidt teaches a method [0007 — a method for predicting power output of one or more solar panels in a solar plant based on cloud characteristics] comprising: 
capturing, by one or more cameras, one or more images of a sky [0021, Fig. 1 — the prediction system 102 may include one or more sky imagers 114 (camera); 0042, Fig. 6 — , the method starts at step 602 where one or more substantially planar images of the sky are captured]; 
processing, by a processing device communicatively coupled to the camera [0021, Fig. 1 —  image processor 118 may be configured to process the one or more images of the sky captured by the sky imager 114… computing system 119 may include a cloud characterizer 120, an irradiance predictor 122, and a power calculator 124], the one or more images of the sky to obtain a radiance map of a region of the sky, wherein the radiance map comprises information about radiance associated with the region of the sky [0035 — images captured by the sky imager 114 may be transmitted to the image processor 118. In accordance with aspects of the present disclosure, the image processor 118 may be configured to determine image information corresponding to each pixel in the captured image. For example, the image processor 118 may determine image information, such as, but not limited to, pixel values such as intensity, saturation, and hue information for each pixel in the image (radiance map)]; 
determining, by the processing device, using the radiance map, a plurality of metrics characterizing a distribution of clouds in the sky [0037 — the cloud characterizer 120 may be configured to determine cloud positions by comparing the pixel intensity values for various pixels. For example, if the cloud characterizer 120 determines that a number of neighboring pixels have substantially similar intensity values and that the intensity values are above a determined threshold value, the cloud characterizer 120 may be configured to categorize this cluster of pixels to be representative of a cloud. Subsequently, based on the number of pixels present in the cluster of pixels, the cloud characterizer 120 may be configured to determine the cloud size and/or the cloud position at a particular time. Moreover, the cloud characterizer 120 may be configured to determine the cloud velocity and/or the direction of movement of the cloud]; 
estimating, by the processing device, using the plurality of metrics, whether the distribution of clouds is to change within a pre-determined period of time [0021 — prediction system 102 may include an image processor 118 that is operatively coupled to the sky imager 114. The image processor 118 may be configured to process the one or more images of the sky captured by the sky imager 114 and the image sensor 117, in particular. The prediction system 102, in one example, may also include a computing system 119 configured to detect cloud movement; 0037-0038 — the velocity, the direction of movement, and the cloud size may be communicated to the irradiance predictor 122. In one embodiment, the irradiance predictor 122 may be configured to predict/estimate the time taken by the cloud 112 to occlude the solar panels 101 and/or the time taken by the cloud 112 to pass over the solar panels 101; 0018, 0033 — a prediction horizon]; and 
generating, by the processing device, based on the estimating, settings for one or more control systems [0041 , Fig. 6 — capturing images of the sky, calculating cloud characteristics using the sky images, predicting irradiance, calculating power output of one or more solar panels in the solar plant, and controlling operation of the solar plant based on the calculated power output of the solar panels; 0046-0048, Fig. 6 — at step 606, irradiance may be predicted based on the determined cloud characteristics. For instance, the irradiance predictor 122 may be configured to predict the amount of irradiance one or more solar panels 101 may receive when one or more clouds 112 are positioned between the sun 110 and the solar panels 101. To this end, the irradiance predictor 122 is configured to utilize information such as type of cloud, cloud height, velocity, movement direction, size, and so on…  at step 608, a power output of the solar panels 101 may be determined Particularly, the electric power output may be determined based on the predicted irradiance…. at step 610, operation of the solar plant 100 may be controlled based on the computed power output….  If it is determined that the total power output of the solar plant 100 is lower than a threshold value determined by the plant controller 106, the plant controller 106 may be configured energize an auxiliary power source and/or increase/decrease the power of an energized auxiliary source].
But Schmidt fails to clearly specify generating, by the processing device, based on the estimating, settings for one or more environmental control systems (ECS) of a building, the one or more environmental control systems comprising at least one of an automated fenestration system (AFS), an electric lighting system (ELS), or a heating, ventilation, and air conditioning (HVAC) system.
However, Brown teaches generating, based on the estimation [0008 —  exterior sky condition may be determined, for example, by separately detecting four exterior light illuminance levels from four corresponding distinct directions, computing differentials between the four exterior light illuminance levels, and using logic to produce an estimate of the exterior sky condition], settings for one or more environmental control systems (ECS) of a building [0021 — Shade hardware and its controller 108 can be a standalone shade and controller or a larger building automation and control system], the one or more environmental control systems comprising at least one of an automated fenestration system (AFS) [0029, Fig. 3 — current data 302 from one or more exterior sensors are used in step 304 to determine whether there is direct sun or overcast conditions. This step will be described in further detail below in relation to FIG. 4. It is desirable to prevent excessive shade movement during partly cloudy conditions. Accordingly, a delay is built into the logic when switching between clear and overcast operation. Results from the direct sun check 304 are recorded. Step 306 checks if there has been direct sun anytime within a preset period of time. If so, the shade is operated for a clear condition in step 308 by setting the maximum allowed opening by the shade schedule 314. If it has been longer than the preset cloudy delay since skies were recorded as being clear then step 310 operates the shade for cloudy conditions in which the maximum allowed shade opening is 100%; 0043 —  the shade system 108 is a motorized shade with a motor and a microcontroller to drive the motor. A more complex shade system could include multiple shades], an electric lighting system (ELS) [0043 —  the shade system 108 is a motorized shade with a motor and a microcontroller to drive the motor. A more complex shade system could include multiple shades, keypads, and related hardware interconnected and managed by one or more central processors. These more complex systems may also be controlling electric lighting systems], or a heating, ventilation, and air conditioning (HVAC) system [0045 — The system may also interface with HVAC controls to determine when the building is in heating mode.].
Schmidt and Brown are analogous art.  They relate to sky condition based control systems, particularly involving clouds and light levels.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known environmental control system of Brown for the known plant controller of Schmidt for the predictable result of a sky based predictive environmental control system that utilizes images.  Furthermore, it would be obvious to one of ordinary skill in the art to apply the predictive sky based control of Schmidt to the environmental control system of Brown in order to provide an HVAC system a period to adjust ahead of predicted external sky/solar environmental changes thus improving its operational performance.
Regarding claim 18, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Regarding claim 21, Schmidt teaches a non-transitory machine-readable storage medium including instructions that, when accessed by a processing device [0007 —  non-transitory computer readable medium including one or more tangible media, where the one or more tangible media include code adapted to perform the method for predicting power output of one or more solar panels in a solar plant based on cloud characteristics is also presented; 0050 —  the system may be implemented by suitable code on a processor-based system], cause the processing device to: 
process one or more images of a sky, obtained using one or more cameras [0021, Fig. 1 —  image processor 118 may be configured to process the one or more images of the sky captured by the sky imager 114… computing system 119 may include a cloud characterizer 120, an irradiance predictor 122, and a power calculator 124], to obtain a radiance map of a region of the sky, wherein the radiance map comprises information about radiance associated with the region of the sky [0035 — images captured by the sky imager 114 may be transmitted to the image processor 118. In accordance with aspects of the present disclosure, the image processor 118 may be configured to determine image information corresponding to each pixel in the captured image. For example, the image processor 118 may determine image information, such as, but not limited to, pixel values such as intensity, saturation, and hue information for each pixel in the image (radiance map)]; 
determine, using the radiance map, a plurality of metrics characterizing a distribution of clouds in the sky [0037 — the cloud characterizer 120 may be configured to determine cloud positions by comparing the pixel intensity values for various pixels. For example, if the cloud characterizer 120 determines that a number of neighboring pixels have substantially similar intensity values and that the intensity values are above a determined threshold value, the cloud characterizer 120 may be configured to categorize this cluster of pixels to be representative of a cloud. Subsequently, based on the number of pixels present in the cluster of pixels, the cloud characterizer 120 may be configured to determine the cloud size and/or the cloud position at a particular time. Moreover, the cloud characterizer 120 may be configured to determine the cloud velocity and/or the direction of movement of the cloud]; 
estimate, using the plurality of metrics, whether the distribution of clouds is to change within a pre-determined period of time [0021 — prediction system 102 may include an image processor 118 that is operatively coupled to the sky imager 114. The image processor 118 may be configured to process the one or more images of the sky captured by the sky imager 114 and the image sensor 117, in particular. The prediction system 102, in one example, may also include a computing system 119 configured to detect cloud movement; 0037-0038 — the velocity, the direction of movement, and the cloud size may be communicated to the irradiance predictor 122. In one embodiment, the irradiance predictor 122 may be configured to predict/estimate the time taken by the cloud 112 to occlude the solar panels 101 and/or the time taken by the cloud 112 to pass over the solar panels 101; 0018, 0033 — a prediction horizon]; and 
generate, based on an estimation, settings for one or more control systems [0041 , Fig. 6 — capturing images of the sky, calculating cloud characteristics using the sky images, predicting irradiance, calculating power output of one or more solar panels in the solar plant, and controlling operation of the solar plant based on the calculated power output of the solar panels; 0046-0048, Fig. 6 — at step 606, irradiance may be predicted based on the determined cloud characteristics. For instance, the irradiance predictor 122 may be configured to predict the amount of irradiance one or more solar panels 101 may receive when one or more clouds 112 are positioned between the sun 110 and the solar panels 101. To this end, the irradiance predictor 122 is configured to utilize information such as type of cloud, cloud height, velocity, movement direction, size, and so on…  at step 608, a power output of the solar panels 101 may be determined Particularly, the electric power output may be determined based on the predicted irradiance…. at step 610, operation of the solar plant 100 may be controlled based on the computed power output….  If it is determined that the total power output of the solar plant 100 is lower than a threshold value determined by the plant controller 106, the plant controller 106 may be configured energize an auxiliary power source and/or increase/decrease the power of an energized auxiliary source].
But Schmidt fails to clearly specify generating, based on an estimation, settings for one or more environmental control systems (ECS) of a building, the one or more environmental control systems comprising at least one of an automated fenestration system (AFS), an electric lighting system (ELS), or a heating, ventilation, and air conditioning (HVAC) system.
However, Brown teaches generating, based on an estimation [0008 —  exterior sky condition may be determined, for example, by separately detecting four exterior light illuminance levels from four corresponding distinct directions, computing differentials between the four exterior light illuminance levels, and using logic to produce an estimate of the exterior sky condition], settings for one or more environmental control systems (ECS) of a building [0021 — Shade hardware and its controller 108 can be a standalone shade and controller or a larger building automation and control system], the one or more environmental control systems comprising at least one of an automated fenestration system (AFS) [0029, Fig. 3 — current data 302 from one or more exterior sensors are used in step 304 to determine whether there is direct sun or overcast conditions. This step will be described in further detail below in relation to FIG. 4. It is desirable to prevent excessive shade movement during partly cloudy conditions. Accordingly, a delay is built into the logic when switching between clear and overcast operation. Results from the direct sun check 304 are recorded. Step 306 checks if there has been direct sun anytime within a preset period of time. If so, the shade is operated for a clear condition in step 308 by setting the maximum allowed opening by the shade schedule 314. If it has been longer than the preset cloudy delay since skies were recorded as being clear then step 310 operates the shade for cloudy conditions in which the maximum allowed shade opening is 100%; 0043 —  the shade system 108 is a motorized shade with a motor and a microcontroller to drive the motor. A more complex shade system could include multiple shades], an electric lighting system (ELS) [0043 —  the shade system 108 is a motorized shade with a motor and a microcontroller to drive the motor. A more complex shade system could include multiple shades, keypads, and related hardware interconnected and managed by one or more central processors. These more complex systems may also be controlling electric lighting systems], or a heating, ventilation, and air conditioning (HVAC) system [0045 — The system may also interface with HVAC controls to determine when the building is in heating mode.].
Schmidt and Brown are analogous art.  They relate to sky condition based control systems, particularly involving clouds and light levels.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known environmental control system of Brown for the known plant controller of Schmidt for the predictable result of a sky based predictive environmental control system that utilizes images.  Furthermore, it would be obvious to one of ordinary skill in the art to apply the predictive sky based control of Schmidt to the environmental control system of Brown in order to provide an HVAC system a period to adjust ahead of predicted external sky/solar environmental changes thus improving its operational performance.  
Claim(s) 4 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmidt and Brown in view of Kim et al. U.S. Patent Publication No. 20130088463 (hereinafter Kim).
Regarding claim 4, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.
Further, Schmidt teaches that to obtain the radiance map, the processing device is to process the second image [0035 — images captured by the sky imager 114 may be transmitted to the image processor 118. In accordance with aspects of the present disclosure, the image processor 118 may be configured to determine image information corresponding to each pixel in the captured image. For example, the image processor 118 may determine image information, such as, but not limited to, pixel values such as intensity, saturation, and hue information for each pixel in the image (radiance map); 0044-0045 — The pixel information may include information related to clusters of pixels having substantially similar pixel intensities, pixel color information, and/or movement of such pixel clusters between consecutive images. In one embodiment, the cloud characterizer 120 may be configured to determine the cloud size, position, transmissivity, velocity, and direction of movement based on this pixel information. For example, if the pixel cluster moves by 10 pixels to the right between two consecutive images captured at five-second intervals… one or more clouds].
But the combination of Schmidt and Brown fails to clearly specify the processing device is to: discard a first image whose average pixel brightness is below a threshold value; and retain a second image whose average pixel brightness is at or above the threshold value.
However, Kim teaches the processing device is to: discard a first image whose average pixel brightness is below a threshold value; and retain a second image whose average pixel brightness is at or above the threshold value [0036-0037 — the apparatus for recognizing an image determines whether the overall brightness of all pixels in the image frame is greater than or equal to a predetermined reference… When the calculated brightness average is less than the recognizable threshold average, it implies that the overall brightness of the image is dark. Thus, it is necessary to adjust a brightness by changing the current lighting, which illuminates the image, to another lighting. Accordingly, when the calculated brightness average is less than the recognizable threshold average, the apparatus for recognizing an image proceeds to step 215 and step 220, where it changes lighting and discards the image frame. However, when the calculated brightness average is greater than or equal to the recognizable threshold average, the image has such a brightness that the image can be recognized. Therefore, the apparatus for recognizing an image proceeds to step 240 where it recognizes the image by using the image frame.].
Schmidt, Brown and Kim are analogous art.  Schmidt and Brown relate to sky condition based control systems, particularly involving clouds and light levels and Schmidt and Kim relate to image processing.  Further, Kim is reasonably pertinent to the problem of detecting sky conditions based on an image.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Kim.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve recognition of objects in images by discarding images that are too dark and therefore difficult to interpret, as suggested by Kim [0036-0037].
Regarding claim 19, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Claim(s) 5 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmidt and Brown in view of Long et al. ‘Retrieving Cloud Characteristics from Ground-Based Daytime Color All-Sky Images’ JOURNAL OF ATMOSPHERIC AND OCEANIC TECHNOLOGY, Vol. 23 pages 633-652, American Meteorological Society, 2006 (hereinafter Long).
Regarding claim 5, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.
But the combination of Schmidt and Brown fails to clearly specify processing to determine a red-to-blue signal ratio for a plurality of pixels of the one or more images of the sky; identify pixels having the red-to-blue signal ratio below a threshold value as pixels corresponding to a clear sky; and identify pixels having the red-to-blue signal ratio above the threshold value as pixels corresponding to the clouds.
However, Long teaches processing to determine a red-to-blue signal ratio for a plurality of pixels of the one or more images of the sky; identify pixels having the red-to-blue signal ratio below a threshold value as pixels corresponding to a clear sky; and identify pixels having the red-to-blue signal ratio above the threshold value as pixels corresponding to the clouds [pages 638-639, Fig. 4 —Clouds, unlike the clear sky, generally scatter both the blue and red visible light more equally. A sample TSI image of a partly cloudy sky is also shown in Fig. 4. As in the Fig. 4 clear-sky case, below this sample cloudy-sky image are two images that show the corresponding extracted blue and red pixel values that make up the sample image. In this case, where there are clouds present, the red pixel values are much greater than where there are not clouds. The blue pixel image shows far less contrast in pixel values. The relative ratio of red/blue pixel values (Fig. 4, upper right) clearly shows that the ratio is greater for clouds than for clear sky…. A lower limit is set for a clear-sky ratio value for each pixel in the image, and the pixels for which the red/blue ratio exceeds the clear limit are counted as "cloudy."… pixels with a red-to-blue signal ratio (R/B) greater that 0.6 are classified as cloudy, while lower values of RIB are labeled as cloud-free].
Schmidt, Brown and Long are analogous art.  Schmidt and Brown relate to sky condition based control systems, particularly involving clouds and light levels and Schmidt and Long relate to sky imaging .  Further, Long is reasonably pertinent to the problem of detecting sky conditions based on an image.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Long.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a known cloud detection technique that utilizes color information to improve cloud detection, as suggested by Long [pages 638-639].
Regarding claim 20, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmidt and Brown in view of Pfister et al. ‘Cloud Coverage Based on All-Sky Imaging and Its Impact on Surface Solar Irradiance’ J. Appl. Meteor., Vol. 42 pages 1421-1434, American Meteorological Society, 2003 (hereinafter Pfister).
Regarding claim 6, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.
But the combination of Schmidt and Brown fails to clearly specify processing to identify a first set of pixels of the one or more images of the sky as pixels corresponding to the clouds; identify a second set of pixels of the one or more images of the sky as pixels corresponding to a boundary between a clear sky and the clouds; and determine an edge-to-area ratio of a number of pixels in the second set of pixels to a number of pixels in the first set of pixels.
However, Pfister teaches processing to identify a first set of pixels of the one or more images of the sky as pixels corresponding to the clouds; identify a second set of pixels of the one or more images of the sky as pixels corresponding to a boundary between a clear sky and the clouds; and determine an edge-to-area ratio of a number of pixels in the second set of pixels to a number of pixels in the first set of pixels [pages 1423-1434, Fig. 7, Table I —The cloud retrieval algorithm for Allsky1 estimates also an ‘‘edge-to-area ratio’’ as the number of pixels on cloudy/clear-sky boundaries divided by the number of pixels within clouds. This parameter is an indication of ‘‘average’’ cloud size and brokenness of cloud coverage. A high edge-to-area ratio results from broken clouds of a small diameter, while small edge-to-area ratios refer to extended clouds. Clear and completely covered skies have an edge-to-area ratio of zero… . Tukey plots are shown for the total (Fig. 7b) and thin (Fig. 7c) cloud fraction, the edge-to-area ratio (Fig. 7f)… reflections at clouds edges can actually increase the amount of diffuse irradiance (by ‘‘focusing’’ the available energy), which in turn can lead to an enhancement in surface global irradiance… The high edge-to-area ratio indicates that broken clouds of small diameter cover the sky. The probability that solar radiation is reflected by cloud edges, but that clouds do not shade the direct beam, is higher than in the case of a small value for the edge-to-area ratio (as observed for the reduced cases)].
Schmidt, Brown and Pfister are analogous art.  Schmidt and Brown relate to sky condition based control systems, particularly involving clouds and light levels and Schmidt and Pfister relate to sky imaging and cloud characterization .  
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Pfister.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a known cloud characterization technique that considers cloud edges to improve the determination of surface irradiance influenced by clouds, as suggested by Pfister [pages 1423-1434].
Claim(s) 7 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmidt and Brown in view of Widener et al. U.S. Patent Publication No. 20040169770 (hereinafter Widener).
Regarding claim 7, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.  
Further, Schmidt teaches that a radiance map comprises a plurality of patches within a sky [0044-0045 — The pixel information may include information related to clusters of pixels having substantially similar pixel intensities, pixel color information, and/or movement of such pixel clusters (patches) between consecutive images. In one embodiment, the cloud characterizer 120 may be configured to determine the cloud size, position, transmissivity, velocity, and direction of movement based on this pixel information. For example, if the pixel cluster moves by 10 pixels to the right between two consecutive images captured at five-second intervals… one or more clouds].
But the combination of Schmidt and Brown fails to clearly specify a sky hemisphere.
However, Widener teaches a plurality of patches within a sky hemisphere [0019 —  a 360 degree azimuthal view, and 180 degree or more horizon-to-horizon view (hemisphere)].
Schmidt, Brown and Widener are analogous art.  They relate to sky condition based control systems, particularly involving clouds and light levels.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Widener.  
One of ordinary skill in the art would have been motivated to do this modification in order to monitor as wide a view of the sky as possible.
Regarding claim 16, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.  
Further, Schmidt teaches the one or more cameras are to provide a view of the sky [0021, Fig. 1 — the prediction system 102 may include one or more sky imagers 114 (camera)].
But the combination of Schmidt and Brown fails to clearly specify a 360 degree horizontal and vertical view of the sky.
However, Widener teaches a 360 degree horizontal and vertical view of the sky [0019 —  a 360 degree azimuthal view, and 180 degree or more horizon-to-horizon view].
Schmidt, Brown and Widener are analogous art.  They relate to sky condition based control systems, particularly involving clouds and light levels.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Widener.  
One of ordinary skill in the art would have been motivated to do this modification in order to monitor as wide a view of the sky as possible.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmidt and Brown in view of Rettger et al. U.S. Patent Publication No. 20100198420 (hereinafter Rettger).
Regarding claim 9, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.
But the combination of Schmidt and Brown fails to clearly specify that generated settings are further based on a sun's path within the pre-determined period of time.
However, Rettger teaches that generated settings are further based on a sun's path within the pre-determined period of time [0044 — From the almanac information, the position and angle of the sun with respect to the solar panels during the passage of the clouds may be calculated; 0060 — A simple computer program combining the radar data with the sun's calculated position (based on the date, the time, and the farm's location) could predict the upcoming shading of the solar farm and project the power production vs. time; 0068 —  Given the current speed, direction and distance, and knowing the position of the sun versus time of day, a computer program can calculate when the clouds will shade the solar panels; 0104, Fig. 3 — The system has inputs relating to measurements of approaching clouds 311, almanac data related to sun position for the particular date and time; 0108, Fig. 4 — other data 415 used to predict effects on power include almanac data, such as data used to determine sun position and historical data. The predictive data 411-415 is used to predict effects of incoming changes on power output (step 421)…  the system issues a "REACT" decision or command (step 480). The "REACT" decision (step 480) provides an indication for the system or an external system on the grid to respond to the predicted output change; 0123, Fig. 8 —  After receiving REACT decision 580, a calculation is made of an earlier time to begin a ramp-down of power output (step 811)… A signal is sent to the operator (step 813), and the operator is able to use the information to initiate the reduction in power output. The operator may be human or may be a Supervisory Control And Data Acquisition (SCADA) system 820].
Schmidt, Brown and Rettger are analogous art.  They relate to sky condition based control systems, particularly involving clouds and light levels.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Rettger.  
One of ordinary skill in the art would have been motivated to do this modification in order to account for the position of the sun, as taught by Rettger [0068].
Claim(s) 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmidt and Brown in view of Veskovic U.S. Patent Publication No. 20050110416 (hereinafter Veskovic).
Regarding claim 13, the combination of Schmidt and Brown teaches all the limitations of the base claims as outlined above.
Further, Schmidt teaches the processing device is further to predict that a sun's occlusion within the pre-determined period of time is below a pre-set threshold value [0038 — based on cloud properties such as thickness, height, transmissivity, and cloud type, the irradiance predictor 122 may be configured to estimate a drop in irradiance if the cloud 112 were to occlude the solar panels 101. In addition, the irradiance predictor 122 may be configured to estimate the duration for which the irradiance levels may drop below a threshold level].
Brown teaches that settings for the one or more ECS of the building comprises a setting for the AFS placing the AFS in a glare control state [0004-0005 — a method is provided for controlling one or more adjustable window covering devices (e.g., motorized window and/or skylight shade devices) to provide 1) optimum interior daylighting conditions, 2) limited direct sun glare… the window covering is adjusted to maximize solar gain while meeting glare criteria].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce glare in a building, as suggested by Brown [0004-0005] to enable a building occupant to see more easily.
But the combination of Schmidt and Brown fails to clearly specify a pre-set glare control state.
However, Veskovic teaches that that settings for the one or more ECS of the building comprises a setting for the AFS placing the AFS in a pre-set glare control state [0007, 0016 — buildings; 0061-0064 — motorized window treatments 170 allow the system to control natural light in addition to electric light. The motors 171 can be programmed to preset window treatment levels…  interface 132 is used to set window treatment levels in response to available daylight or electric light for optimum light levels, energy savings, and reduced sun glare…  one system could be provided to adjust only the shading and to reduce glare in the space; 0081 — the system preferably will control the window shading devices to prevent sun glare].
Schmidt, Brown and Veskovic are analogous art.  They relate to sky condition based control systems, particularly involving clouds and light levels.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Veskovic.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce glare in a building in a controlled repeatable manner, as suggested by Veskovic [0061-0064, 0081] to enable a building occupant to see more easily.
Regarding claim 14, the combination of Schmidt, Brown and Veskovic teaches all the limitations of the base claims as outlined above.
Further, Brown teaches the AFS comprises electrochromic glass, and wherein the control state of the AFS comprises a state of tint of the electrochromic glass, and wherein the pre-set glare control state of the AFS comprises a state of tint of the electrochromic glass [0004-0005 — a method is provided for controlling one or more adjustable window covering devices (e.g., motorized window and/or skylight shade devices) to provide 1) optimum interior daylighting conditions, 2) limited direct sun glare… the window covering is adjusted to maximize solar gain while meeting glare criteria; 0007 — the adjustable window covering may be any of various other coverings, including for example blinds, a variable emissivity coating or electrochromic glass — note that electrochromic glass modulates light transmission by changing the shade of tint and that decreasing a shade of tint transmits more light, i.e. the shade opens].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce glare in a building, as suggested by Brown [0004-0005] to enable a building occupant to see more easily by using electrochromic glass that has the advantage of requiring no mechanical adjustments that may require maintenance or be prone to obstruction.
Further, Veskovic teaches pre-set glare control state of the AFS comprises a pre-determined state [0007, 0016 — buildings; 0061-0064 — motorized window treatments 170 allow the system to control natural light in addition to electric light. The motors 171 can be programmed to preset window treatment levels…  interface 132 is used to set window treatment levels in response to available daylight or electric light for optimum light levels, energy savings, and reduced sun glare…  one system could be provided to adjust only the shading and to reduce glare in the space; 0081 — the system preferably will control the window shading devices to prevent sun glare].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above predictive control system, as taught by the combination of Schmidt and Brown, by incorporating the above limitations, as taught by Veskovic.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce glare in a building in a controlled repeatable manner, as suggested by Veskovic [0061-0064, 0081] to enable a building occupant to see more easily.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beck U.S. Patent Publication No. 20100309330, which discloses a system for forecasting shadowing for a photovoltaic system.
Wienold et al. ‘Evaluation methods and development of a new glare prediction model for daylight environments with the use of CCD cameras’ Energy and Buildings 38 (2006) 743–757, Elsevier, 2006, which discloses determining a luminance distribution within the field of view of building occupants.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119